Citation Nr: 1424875	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  12-34 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for basic eligibility for Department of Veterans Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1961 to January 1964.  The appellant is claiming VA benefits as the child of the Veteran.  This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 decisional letter from the VA Pension Management Center in Milwaukee, Wisconsin.
The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant, who is currently incarcerated, has submitted several requests to testify at a Board hearing.  In April 2014, he was advised that the Board does not generally hold hearings by telephone and cannot accommodate a videoconference hearing from a non-VA facility.  The letter indicated that if the appellant is incarcerated and will not be released in the near future, the Board would take no further action on his hearing request; however, if he is to be released from incarceration "within the near future," scheduling a hearing may be able to be deferred to allow for him to testify.  In May 2014, the appellant indicated that he should be released soon and requested a regional office or central office hearing.  Accordingly, the Board finds that the appellant should be scheduled for a hearing before a decision review officer (DRO) and afforded sufficient time to appear.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the appellant for a hearing before a DRO at the RO.  The appellant is to be notified by letter of the date, time, and place of that hearing.

2.  Then review the record and readjudicate the claim on appeal.  If it remains denied, issue an appropriate supplemental statement of the case and afford the appellant the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



